Citation Nr: 0917259	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus to include as due to exposure to herbicides in 
service.

2.  Entitlement to service connection for prostate cancer and 
various residual disabilities as a result of exposure to 
herbicides in service.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to July 
1966.  Thereafter, he had Reserve duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 and July 2006 rating decisions of the RO 
by which the benefits sought herein were denied.  Regarding 
the issue of entitlement to service connection for type II 
diabetes mellitus, the Board remanded it to the RO for 
further development in April 2006.  In March 2007, when the 
issue was again before the Board, it was subject to a stay 
pursuant to Haas v. Nicholson, 20 Vet. App. 257 (2006).  The 
issue of entitlement to service connection for prostate 
cancer and various residual disabilities as a result of 
exposure to herbicides in service stems from a July 2006 
rating decision.

Regarding the Haas stay, service records indicate that the 
Veteran served on board the U.S.S. Bon Homme Richard offshore 
Vietnam.  A July 1965 entry in the service records reflects 
that he was awarded the Armed Forces Expeditionary Medal for 
service in a combat zone while performing direct support to 
the Vietnam area of operations while serving on board the 
U.S.S. Bon Homme Richard.  He argues that his type II 
diabetes mellitus is the result of exposure to herbicides.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2008) (if a veteran served in 
Vietnam, exposure to herbicides is presumed).  Indeed, he has 
been making an identical argument regarding entitlement to 
service connection for prostate cancer.

The issue of presumptive exposure to herbicides in veterans 
who served offshore Vietnam and/or received the Vietnam 
Service Medal has been the subject of significant litigation 
in recent years.  In Haas, the United States Court of Appeals 
for Veterans Claims (Court) held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal for purposes of 
service connection for diseases associated with herbicide 
exposure.

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.

In May 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld VA's requirement 
that a veteran must have been present within the land borders 
of Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (2008).  
The Supreme Court of the United States recently denied 
certiorari.  See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525). 

In light of the Supreme Court's denial of certiorari, VA's 
Office of General Counsel has advised that the Board may 
resume adjudication of the previously stayed cases.  
Accordingly, the Board may proceed to adjudicate the 
Veteran's claims.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  There is no credible evidence that the Veteran was 
exposed to an herbicide agent, as defined in law and 
regulation, while in active duty service.

3.  Type II diabetes mellitus is not shown to be related to 
the Veteran's active duty service or to have manifested 
within a year of separation.

4.  Prostate cancer to include residuals thereof is not shown 
to be related to the Veteran's active duty service or to have 
manifested within a year of separation.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active duty service, and it may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Prostate cancer to include residuals thereof was not 
incurred in or aggravated by active military service, and it 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in May 2006.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in August 2002, July 2003, and May 2006 that 
fully addressed all three notice elements, with notice sent 
prior to the initial AOJ decisions in this case.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, medical examinations were not provided, and are 
not required.  There is no evidence that either type II 
diabetes mellitus or prostate cancer were incurred in service 
or close in time to service, and there is no evidence of a 
direct relationship between the conditions at issue and 
service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, private medical records, 
service personnel records, and other historical information.  
The Veteran submitted Internet information regarding the 
U.S.S. Bon Homme Richard.  Significantly, neither the Veteran 
nor his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes mellitus 
and cancer, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Type II diabetes mellitus and prostate cancer are among the 
diseases deemed associated with herbicide exposure and shall 
be service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2008).

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e)), but 
also must determine whether his current disability is the 
result of active service under 38 C.F.R. § 3.303(d).


Analysis

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) a medical nexus.  
Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with type II 
diabetes mellitus and that he had been treated for prostate 
cancer.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning disease, there is no indication that type II 
diabetes mellitus existed in service or was manifested within 
the one year presumptive period after service found in 38 
C.F.R. § 3.309(a).  Indeed, a review of the medical evidence 
of record indicates that type II diabetes mellitus had its 
onset in approximately 1999, decades after separation from 
service.  There is no indication that prostate cancer existed 
in service.  It was diagnosed, according to a review of the 
record, in 1998, many decades after service.

Concerning injury, the injury contended is exposure to 
herbicides during service.  As indicated above, such exposure 
is presumed in veterans who set foot in Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii): "'Service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 

In this case, the record does not indicate that the Veteran 
ever set foot in Vietnam.  The evidence, indeed, establishes, 
and the Veteran does not dispute, that although he served on 
the aircraft carrier U.S.S. Bon Homme Richard in the waters 
offshore from Vietnam, the conditions of his service did not 
involve actual duty or visitation in Vietnam.  

The Veteran's service off the coast of Vietnam does not 
constitute 'service in the Republic of Vietnam.'  See 
VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (holding that the Court had erred in rejecting 
VA's interpretation of § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption).  Instead, 'service in the Republic 
of Vietnam' requires visitation (i.e. setting foot) in 
Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2008).

The statutory presumption of herbicide exposure, for reasons 
explained above, is inapplicable to the nature of the 
Veteran's service.  The Veteran argues that his ship was 
transporting herbicides to Vietnam and that his exposure to 
herbicides occurred aboard the U.S.S. Bon Homme Richard.  In 
order to investigate the Veteran's account, the RO contacted 
National Archives and Records Administration (NARA) for 
assistance.  In a May 2006 letter, NARA indicated that the 
ship deck log was the main source of information at its 
disposal and that deck logs did not generally record detailed 
information concerning products being transported aboard 
ship.  Nonetheless, NARA asserted that it had yet to find a 
deck log that revealed the presence of Agent Orange aboard 
ship and that Navy ships were not the primary vehicle used to 
transport herbicides to Vietnam.  Rather, in the majority of 
cases, merchant marine ships were used to transport 
herbicides to Vietnam.  The Board observes, moreover, that in 
September 2002, the National Personnel Records Center 
indicated that there was no record of the Veteran's exposure 
to herbicides.

Pursuant to the foregoing discussion, it is clear that an in-
service injury has not been established.

In the absence of in-service disease or injury, Hickson 
element (2) has not been met, and the Veteran's claims of 
entitlement to service connection for type II diabetes 
mellitus and prostate cancer to include residual disabilities 
fail on this basis alone.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the Veteran's currently 
diagnosed type II diabetes mellitus or prostate cancer to his 
active duty service.

To the extent that the Veteran and his attorney contend that 
a medical relationship exists between his type II diabetes 
mellitus and/or prostate cancer and various residual 
disabilities and active duty service, any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be credited by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, Hickson 
element (3), medical nexus, has also not been satisfied, and 
the claims fail on this basis as well.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
type II diabetes mellitus and prostate cancer with various 
residual disabilities.  The benefit of the doubt rule, 
therefore, is not for application regarding either issue on 
appeal.  Gilbert, supra; Alemany, supra.  The benefits sought 
on appeal are therefore denied.  


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for prostate cancer to include residual 
disabilities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


